Citation Nr: 1747292	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-03 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial compensable rating for traumatic brain injury (TBI). 

2.  Entitlement to a separate initial rating in excess of 10 percent for tension headaches associated with TBI.

3.  Entitlement to service connection for a disability manifested by memory loss, to include as due to service-connected TBI.

4.  Entitlement to service connection for a back disability. 

5.  Entitlement to service connection for a kidney disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1989 to July 1993.

These matters come before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Honolulu, Hawaii. 

During the pendency of the appeal, the RO, in a June 2013 rating decision granted a separate 10 percent rating for the Veteran's headaches. (The Veteran's headaches had previously been considered as part of his TBI residuals and he had appealed the noncompensable rating.).  In a February 2015 Remand, the Board stated that the headache rating issue was no longer on appeal based on the June 2013 rating decision.  However, in May 2016, upon further review of the record, the Board found that the Veteran has not expressed satisfaction with the 10 percent rating and that he has continued to consider that the issue is still on appeal.  Thus, the Board found that it is still on appeal.  In May 2016, the Board remanded all the above stated issues for further development. 

The issue of entitlement to a separate initial rating in excess of 10 percent for tension headaches associated with TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's TBI has been characterized by headaches, but has not been characterized by disturbances in memory, attention, concentration and executive function, judgment, social interaction, orientation, motor activity, visual and spatial orientation, neurobehavioral effects, communication, consciousness, or other "subjective" symptoms.

2.  The most probative evidence of record is against a finding that the Veteran's TBI has resulted in memory loss or loss of concentration.

3.  The Veteran's STRs are negative for diagnosis of a spinal disability, a kidney disability, or a memory loss disability.

4.  The earliest complaint of memory loss is not for more than sixteen years after separation from service.

5.  The most probative evidence is against a finding of a memory disability causally related to, or aggravated by, active service or a service-connected disability.

6.  The earliest clinical evidence of a back disability is not for more than six years after separation from service.

7.  The most probative evidence is against a finding of back disability causally related to, or aggravated by, active service.

8.  The earliest clinical evidence of a kidney disability is not for more than six years after separation from service.

9.  The most probative evidence is against a finding of a kidney disability (to include renal calculus) causally related to, or aggravated by, active service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for TBI have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, DC 8045 (2016). 

2.  The criteria for service connection for a memory disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for a back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

4.  The criteria for service connection for a kidney disability (to include renal calculus) have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The claims file reflects that the Veteran was scheduled for VA examinations in August 2016 but failed to report.  The claims file does not reflect that the Veteran had good cause for failing to report. See 38 C.F.R. § 3.655 (2016).

The Board finds that VA has met its duty to assist the Veteran in substantiating his claims.

Legal Criteria

Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   


Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits 

Rating TBI

Diagnostic Code 8045 provides for rating TBI residuals based on three main areas of dysfunction that may result from TBI: cognitive, emotional/behavioral, and physical. 38 C.F.R. § 4.124a, Code 8045.  Ten separate facets are evaluated, with criteria for levels of impairment provided for each facet. If no facet is evaluated as total (100 percent disabling), the level of the highest facet determines the overall percentage evaluation: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

The rater is to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

The rater is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Board has considered the lay statements of record as they relate to the Veteran's memory problems and headaches (e.g. 2014 statements by spouse (P.T.), coworker (E.M.), foreman (E.T.), coworker (F.F.).  However, the Board finds the clinical opinions as to the etiology of the Veteran's reported symptoms, and whether he has an actual disability, are more probative than lay statements. 

Rating for TBI 

The Veteran's TBI is rated as noncompensable under DC 8100-8045 effective from April 2010.  He is also in receipt of separate ratings for bilateral hearing loss, tinnitus, and headaches.  The headaches are noted to be secondary to his TBI, while the hearing loss and tinnitus are not (see May 2012 VA examination report).

An October 2010 VA examination report reflects that the Veteran did not have a mental disorder, dizziness, vertigo, weakness, paralysis, malaise, mobility problems, balance problems, sleep disturbances, decreased attention, difficulty concentrating, difficulty with executive functioning (to include judgment), speech or swallowing difficulties, bowel or bladder problems, hearing or visual problems, seizures, hypersensitivity to light or sound, neurobehavioral symptoms, autonomic dysfunction, endocrine dysfunction or cranial nerve dysfunction.

The October 2010 VA examination report further notes that the Veteran was employed, able to drive a vehicle, able to do his activities of daily living, and able to assist with house and yardwork.  The Veteran had normal muscle and sensory functions, and consciousness.  Although the Veteran reported mild memory loss, none was found on examination and the examiner found that the reported memory loss is less likely due to his TBI.  The examiner also found that the Veteran's TBI had no impact on the Veteran's ability to manage his financial affairs as evidenced by the fact that he worked full time and has been managing his own finances.  The Veteran reported headaches, for which, as noted above, he is separately rated. 

The Board notes that the Veteran has been diagnosed with mental health issues but that they have not been found to be causally related to, or aggravated by, his TBI.  He has been found to have "affective disorders" with mild restriction of activities of daily living and difficulties in maintaining social functioning.  He has also been found to have moderate difficulties in maintaining concentration (See Social Security Administration (SSA) records); however, this has not been clinically found to be as likely as not due to a TBI. 

Based on the foregoing 2010 VA examination report, the Veteran had a level of severity of 0 for all facets of cognitive impairment.  As noted, he did not have memory loss on examination.  Although the Veteran is competent to state that he has memory difficulties, the probative clinical evidence, as discussed above, and in further detail below, reflects that any memory problems are not related to his TBI.  The Veteran also had a level of severity of 0 for all facets of judgement, social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effects, communication, and consciousness.  Thus, a compensable rating is not warranted.

VA clinical records are also indicative that the Veteran's reported issues with memory, concentration, frustration, depression, and anxiety are due to his wife's health and non-TBI issues.  The October 2010 VA TBI examiner found no co-morbid mental disorder which represented residuals of TBI.  (See June 28, 2010 VA clinical record, October 2010 VA examination report, and March 2013 VA neurology consult record.) 

The Veteran underwent a VA examination for TBI in October 2013 in which he reported mild memory impairment.  Upon examination, no memory loss was noted despite the Veteran's complaints.  The examiner opined that the Veteran's reported memory loss is less likely as not caused by or the result of his service-connected TBI.  The examiner also found that the Veteran had normal judgement, routinely appropriate social interaction, is always oriented to person, time, place, and situation, has normal motor activity, and has normal visual spatial orientation.  He had normal communication and normal consciousness.  With regard to neurobehavioral effects, the Veteran reported that he gets angry and frustrated especially when he does not remember things; however, these symptoms were noted to not interfere with workplace interaction or social interaction.  

Based on the foregoing, the Veteran had a level of severity of 0 for all facets of cognitive impairment, judgement, social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effects, communication, and consciousness.

Additional records are also indicative that the Veteran's reported memory and concentration symptoms are not related to his TBI.  A May 2015 VA record reflects, in pertinent part, that the Veteran may be having a major depressive episode which was effecting his reported cognitive functioning.  2015 SSA records reflect the finding of SSA that no short-term memory loss was noted on examination despite the Veteran's complaints of such.  

In sum, the objective findings do not support a compensable rating.  The Board acknowledges that subjective symptoms may, under some facets, warrant a compensable rating under the criteria for a TBI; however, in the Veteran's situation, his subjective symptoms of memory loss and concentration have been clinical disassociated from his TBI.  The most probative evidence is against a finding that the Veteran's TBI warrants a compensable rating. 

Other Consideration

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA clinical records and SSA records reflect that the Veteran has a high school diploma and two years post-secondary school.  His occupational history is in manual labor.  He was employed until February 2015.  The Veteran has a variety of nonservice-connected disabilities.  The evidence of record, as noted above, does not support a finding that the Veteran's TBI precludes him from substantial gainful employment.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Memory loss

The Veteran was treated in service in September 1991 after a fight in which he was hit over the head with a bottle, and reportedly had a loss of consciousness of undetermined duration at the scene; he also had multiple contusions on the face, particularly around the right eye.  The Veteran is in receipt of service connection for TBI based on the incident.  The Veteran currently contends that he has memory issues due to TBI.  Thus, the resolution of this issue turns on whether he has a diagnosed disability of memory loss and whether there is a competent credible link, lay and/or medical, between a memory loss and the Veteran's TBI.   

The Veteran asserts that he had memory difficulties in service, that they continued after service, and that they have become worse over time (see Board hearing transcript, pages 9 and 13.)  

To the extent that the Veteran is asserting continuity of symptomatology from service, his statements are inconsistent with the contemporaneous evidence of record in the years soon after service, as discussed in further detail below, wherein the onset was noted to be several years after service.  The Board finds that statements as to continuity are less than credible.  Thus, any clinical opinion based on memory problems in service and since service lacks significant probative value.  Importantly, in making such a credibility finding, the Board is not implying that the Veteran has any intent to deceive.  Rather, the Veteran may be simply mistaken in his recollections due to the fallibility of human memory for events that occurred.  

The Veteran's STRs are negative for memory loss.  There are several notations in the STRs with regard to the September 1991 head injury and they are negative for memory problems (see September 5 and 6, 1991 records).  There are also subsequent STRs for other problems but no complaints of memory loss.  The STRs reflect that the Veteran was seen for nutrition guidance (October 1991), health risk appraisal (November 1992), a possible cold (February 1992), diarrhea (July 1992), thumb pain (June 1993), and ankle pain (June 1993).  The Board finds that if the Veteran had been having memory difficulties since the September 1991 incident, it reasonably would have been noted in the clinical records.
 
The earliest complaint of a memory problem is in April 2010 when the Veteran filed a claim for service connection for such.  He did not note an onset date despite noting onset dates for his other complaints.  The Board notes that 2010 is more than 15 years after separation from service.  

A June 15, 2010 record reflects that the Veteran reported having some problems with memory loss.  It was noted that the Veteran was extremely worried about his wife's health at the time and now has difficulty sleeping since his wife became ill.  The nurse practitioner stated that the "memory problems may be due to TBI when he had LOC while in service.  The problem is that the kind of severe stress and anxiety/worry that this veteran is experiencing at this time will only make memory issues worse."

The Board finds that the opinion of the nurse practitioner that the Veteran's memory problems may be due to his service-connected TBI lacks significant probative value because it is speculative.  A medical opinion expressed in terms of "may" also implies "may not" and is too speculative to establish a causal relationship. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)  In addition, there is no evidence that the nurse practitioner reviewed the clinical records, and she failed to provide a rationale.

A June 28, 2010 VA clinical record reflects that the Veteran was seen for medication management and psychotherapy.  He reported that his wife was in need of heart surgery, that he was extremely frustrated and sad because he could not be with his wife who was hospitalized, and that there were financial problems with getting her transported to New Zealand for surgery.  He rated himself as having anxiety which was a 10/10 due to worry over his wife's health.  His memory was noted to be good.  (The evidence reflects that the Veteran's wife underwent "major cardiac surgery" in New Zealand in August 2010 (see David Haydock Cardiac & Thoracic Surgery correspondence.)  A September 2010 VA psychiatric record reflects that the Veteran reported that he has had memory problems since his loss of consciousness in service.

An October 2010 VA examination report notes the clinician's opinion, in pertinent part, as follows:

[T]he veteran reports that he tends to forget things and gave an example of going to the store, buying something and forgetting to take it with him, then having the store person come after him with the item. In my evaluation, I did not detect any memory loss on questioning. In review of his medical notes, he has been under a lot of stress with his spouse's health, which was noted to affect his sleeping. It is likely that this could have been causing his reported memory problems. In my opinion given the examination, his reported memory loss is less likely at not caused by or the result of his head trauma while in military service. 

A December 2012 VA primary care outpatient note reflects that upon questioning, "although [the Veteran] was able to give his full name and date of birth, name of President, [he] had a hard time recalling what he had for dinner last night, the first thing he did this morning. He was also not able to recall back 1/3 objects [which] I asked him to recall during our short conversation. He was tearful in clinic today. He feels very frustrated."

A February 2013 VA record reflects that the Veteran reported that "for the past few years, [he] admits to gradual loss of memory."  A March 2013 VA neurology consult record reflects that recent and remote memory, attention and concentration, and fund of knowledge all appeared normal.  It was noted that the Veteran had a 3/5 on word recall, but could remember the last two words easily with category cue and multiple choice cue.  The assessment was as follows:

Memory problems: onset after concussion in 1992, gradually worsening over the years. Still functional, working. Problem seems to be mainly concentration and attention. Becomes tearful worried he will start to forget his children's names, denies depression but does note loss of interest and anxiety. Poor sleep, trouble falling asleep, waking up freq, snoring. Wakes up tired. Most likely etiology sleep and psychological factors. 

The Veteran underwent a VA examination for a TBI in October 2013 in which he reported mild memory impairment.  The Veteran was assessed with mild memory impairment after he stated that he forgets things such as what he ate for dinner last night, and his wife reminds him of things and sets alarms on his phone for him.  Although the clinician noted the subjective complaint of mild memory impairment; as noted above, this subjective memory loss has been clinically found to be less likely than not related to TBI.  

A May 2014 clinical record reflects that the Veteran reported memory issues and with regards to this, it was noted that he had "low ends of normal B12 level; will attempt to replace with B12 supplements, Trial of meds for depression possibly affecting memory."

A May 2015 VA record reflects, in pertinent part, as follows
 
Taking into consideration significant symptoms of depression concurrent with concerns around health and difficulty with concentration, it is possible that the reported somatic disruptions and cognitive functioning are related to a major depressive episode. He is likely to believe that his health problems, experience with depression and problems with focusing are so complex and are difficult to treat successfully. This can be further supported by his reporting of more psychopathology than others in a clinical sample. Veteran's memory and attention abilities were screened by the WAIS-IV.  . . . . His overall fullscale intelligence quotient (FSIQ=86) is not a reliable interpretable score because the discrepancies between indices were too large.  . . . . The diagnosis was major depressive disorder.   The Rey 15-item Memory Test is a test that measures an individual's degree in effort for psychological testing. Veteran was able to recall 12 out of the 15 items.  Although the cutoff score for questionable effort is 9, it is rare for an individual of his normative age and level of intelligence to not recall all 15. The results suggest his performance and collaboration for this test were sufficient, but data should be interpreted with caution.

2015 SSA records reflect the finding of SSA as follows:  "The claimant complaints of significant difficulty with short-term memory, however, on exams this is generally not evidenced."

The Board finds that the preponderance of the evidence is against a finding of memory loss since service, and/or a memory loss disability due to, or aggravated by, service or a service-related disability.  The STRs and post service clinical records are negative for any complaints of memory problems prior to 2010, which is more than 15 years after separation from service.  In addition, the most probative opinions are that the Veteran's memory complaints are due to psychological problems and/or sleep problems related to his wife's health and stress.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of memory, psychological factors, and TBI.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 
 
A back disability
A kidney disability 

The Veteran contends that he has had lower back and kidney disabilities since service.  He has asserted that he had back pain in the army for which he took Tylenol, Aleve, and Advil, and that when the pain before so severe, he sought treatment (post service) in 2000 at which time two stones were noted in his right kidney. (See September 2010 statement VA Form 21-4138.)

To the extent that the Veteran is asserting continuity of symptomatology from service, his statements are inconsistent with the contemporaneous evidence of record in the years soon after service, as discussed in further detail below, wherein the onset was noted to be several years after service.  The Board finds that statements as to continuity are less than credible.  Importantly, in making such a credibility finding, the Board is not implying that the Veteran has any intent to deceive.  Rather, the Veteran may be simply mistaken in his recollections due to the fallibility of human memory for events that occurred.  In this regard, the Veteran admitted at the Board hearing that he could not remember having been given a diagnosis of a back injury in service, and he has filed a claim for service connection for a disease manifested by memory loss.)

With regard to a back disability, the Veteran contends that while in service he went to sick call for his back.  The STRs are negative for a spine disability.  A May 1989 Report of Medical Examination reflects a normal spine.  A February 1992 STR reflects that the Veteran reported complaints of coughing, a sore throat, nasal congestion, and a back ache for 24 hours.  The Veteran's range of motion of the back was normal.  The diagnosis was a possible cold rather than a disability of the back.  There are no complaints with regard to the spine in the STRs between February 1992 and the Veteran's separation in July 1993.  Records during that time note other complaints of diarrhea (July 1992), left thumb pain, (June 1993), and right ankle pain (June 1993).  The Board finds that if the Veteran had complaints of the spine it would have been reasonable for him to have noted it and for it to have been recorded in the clinical records as he reported other complaints.  With regard to the kidneys, the STRs are negative for any complaints. 

The earliest post service clinical record of back and/or a kidney disability is not for more than six years.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

LBJ Tropical Medical Center records in October, November, and December 1999 reflect that the Veteran complained of back pain in the suprapubic area and a diagnosis of calculi renal was made upon testing.  January 2000 correspondence from LBJ Tropical Medical Center reflects that the Veteran had presented with mild right flank pain for one month and that he denied any pervious episode.  A February 2000 Castle Medical Center record reflects that the Veteran presented with a six week history of intermittent right flank pain and was discovered to have a calculus in the right renal pelvis.  It was noted that the Veteran "relates no prior history of stone disease or renal problems."  His past medical history was noted to be unremarkable with no "medical illness".  (The Board notes that the LBJ record reflects a different last name from the Veteran and a different birthdate for the Veteran.  The Castle record reflects the same incorrect last name and a different birthdate from either the Veteran's actual birthdate or the LBJ record.  However, the last name which was used on both the LBJ and Castle records is the same as the middle name noted on one of the Veteran's in-service Reports of Medical examination, (it is also the same as the Veteran's father's reported first name), and the Veteran has submitted a June 2005 affidavit that he is one and the same person.) 

Subsequently, additional clinical records reflect flank pain and renal calculus (e.g. see June 2001, July 2002, June 2005, May 2010, February 2013 clinical records).  A May 2010 urology record notes a history of nephrolithiasis since 2001.  An SSA record reflects that the Veteran reported the onset of kidney stones in 2000. 

A March 2015 VA record notes that the Veteran sought treatment for lower back pain which had started the night before; it was noted that muscle strain of the lumbar region should be ruled out.  An April 2015 VA record reflects that the Veteran asserted that while trying to lift his bed at home one month prior, he heard a "snap" in his lower back and could not straighten his lower back afterwards.  He was diagnosed with muscular low back pain.  X-rays showed loss of lumbar lordosis, good disc spaces, and no signs of degenerative joint disease.  

In sum, the clinical records and the Veteran's statements upon treatment reflect an onset of pain of the flank/back with renal calculi in approximately late 1999, although later identified as two years thereafter.  Regardless, there is no competent credible evidence of back pain or a renal/kidney disability in the six years after separation from service.  Accordingly, the preponderance of the evidence is against a finding that arthritis of the back or calculi of the kidney manifested to a compensable degree within one year of service.

There is also no competent credible evidence that the Veteran has a current back and/or kidney disability causally related to service.  Any opinion which is based on continuity of symptoms since service lacks probative value.  There is simply no competent credible evidence which supports a finding that it is as likely as not that the Veteran has a current back disability and/or kidney disability related to his service. 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of renal dysfunction and pain from kidney stones as opposed to muscular back pain.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  


ORDER

Entitlement to an initial compensable rating for traumatic brain injury (TBI) is denied. 

Entitlement to service connection for a disability manifested by memory loss, to include as due to service-connected TBI, is denied.

Entitlement to service connection for a back disability is denied. 

Entitlement to service connection for a kidney disability is denied. 



REMAND

The Veteran's headaches are rated as 10 percent disabling under DC 8199-8100 effective from April 2010.  Higher ratings may be warranted depending on frequency, duration, and severity of the headaches.  

An October 2010 VA examination report reflects that the Veteran reported that he has headaches which occur one to two times a month and last two to three hours in duration.  A December 2012 VA primary care record reflects that the Veteran reported that he has headaches at least twice per week, and that he has called in sick to the clinic when he has had to work.  A February 2013 VA ER record reflects a occipital headache for four days.  The Veteran reported that when he gets a headache, he lies down flat and lightly bangs his head against the floor to relieve some pain.  He reported that when he gets one at work, he forces himself to continue working.  An October 2013 VA examination report reflects that the Veteran had headaches twice a week, lasting one to four hours each.  The Veteran reported that he misses one day of work every two months with occasional incapacitation.  

After October 2013, the records do not contain enough specificity upon which to grant an increased rating.  Thus, the Board finds that the Veteran should be given the opportunity to provide such evidence.  In this regard, the Board notes that the evidence already includes lay statements, to include from the Veteran's co-workers; however, they do not adequately discuss the severity of his headaches, if such headaches are prostrating, or the frequency of prostrating headaches.  2015 SSA records reflect that the Veteran reported that sometimes he has migraines twice a day, and if he has one during work, he is "worthless."  He also reported that the headaches "only calm down when I lie down", that medications are worthless at times, and when they are serious, he has to go home.  He stated "I had been missing work a lot [sic]" because of migraines.  The October 2015 SSA records also reflect that the Veteran reported that he has headaches three to four times a week, and they last an hour, sometimes more.  It was noted that the Veteran has not gone to the ER for headaches.  It was further noted that although the Veteran states that he gets frequent headaches, he had not seen a provider it the last 12 months for headaches. 

The Board notes that the August 2016 Supplemental Statement of the Case (SSOC) states that the Veteran was scheduled for an examination to which he failed to report.  The claims file does not reflect that the Veteran was scheduled for an examination of his headache disability in 2016 (i.e. there is no RO request for a headache examination, no RO notification that the Veteran failed to report for a headache examination, and no RO notification to the Veteran that he was scheduled for a headache examination associated with the claims file.)  The Board finds that the Veteran should be scheduled for an examination to determine to the current frequency, duration, and severity of his headaches.

The Veteran should be informed that in order to substantiate his claim, he may wish to provide documentation from his employer detailing the dates he missed work or left work earlier due to a headache, and if he was able to work while he had a headache.  All sick leave records should be associated with the claims file.  In addition, treatment records documenting headaches (i.e. emergency room visits) should be associated with the claims file.  His employer should provide a statement as to exactly how the Veteran's headaches impacted his employment.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to associate all treatment records for the Veteran's headaches from October 2013 to present, to include VA clinical records.  

2.  Request the Veteran to provide: a.) documentation from his employer as to the duration, severity, and frequency of his headaches; b.) employment sick leave records; and c.) a statement from his employer as to the impact the Veteran's headaches have had on his employment which specifically notes accommodations that were made for the Veteran (i.e. allowed to take a break) or if he was sent home from work, and the frequencies of the headaches which caused the Veteran to miss work (e.g. once a week, once a month, once every two months) 

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the duration, frequency, and severity of the Veteran's headaches.  

The clinician should describe how the Veteran's headaches impact his functional capacity, the various levels of severity of his headaches, and how often each of these types of headaches occurs.

3.  Following completion of the above, readjudicate the issue of appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


